Smith, Judge.
A comparison of the record in this case with the record in Sewell v. State, 238 Ga. 495 (233 SE2d 187) (1977), shows that the material facts in the two cases are virtually identical. All of the issues raised by the appellant are controlled adversely to him by the Supreme *191Court’s decision in the prior case.
Submitted October 3, 1977
Decided November 15, 1977
Rehearing denied December 1, 1977
Michael Clutter, Robert Eugene Smith, for appellant.
Hinson McAuliffe, Solicitor, Leonard Rhodes, Assistant Solicitor, for appellee.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.